Citation Nr: 1514578	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  09-50 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for Osgood-Schlatter disease of the right tibia.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, R.N.



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty service from April 1998 to April 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2011, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

In October 2011, the Board issued a decision that granted a 30 percent rating for Osgood-Schlatter disease of the right tibia and a separate 10 percent rating for right knee lateral instability and/or current subluxation.  

Thereafter, in October 2013 the Veteran requested the October 2011 decision be vacated pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), and a new decision be issued after a new hearing has been conducted.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The October 2011 decision was vacated in a June 2014 Board Order to Vacate.

In March 2015, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the hearing is of record.  

During the March 2015 hearing, the Veteran explained that he did not wish to have a hearing on the issue of an increased rating for Osgood-Schlatter disease of the right tibia and requested to withdraw the appeal.  The Veteran also submitted paperwork to the RO stating that he wished to withdraw his hearing request for the issue on appeal.  

The Board understands the Veteran's contention with respect to wishing to withdraw the continued appeal on the knee issue.  However, because the October 2011 Board decision was vacated prior to the Board hearing in March 2015, the effect of the Veteran withdrawing the knee issue at this time would be to deprive the Veteran of the grant from 20 percent to 30 percent for Osgood-Schlatter disease of the right tibia and the additional 10 percent rating for right knee lateral instability and/or current subluxation that were awarded in the October 2011 decision.  

Accordingly, the Board believes that the appropriate course of action is to reissue the October 2011 decision in substance in order to reinstate the benefit given in that decision.  The Board interprets the Veteran's request for a withdrawal of the issue in March 2015 to be an expression of his satisfaction with the October 2011 grant and a desire to not pursue a higher rating for the knee at this time.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by extension limited to, at worst, 60 degrees, and flexion limited by pain to, at worst, zero degrees; the record was negative for knee ankylosis or nonunion of the tibia and fibula.

2.  Slight intermittent right knee lateral instability and/or slight recurrent subluxation have been intermittently shown throughout the course of this appeal; the record was negative for moderate lateral instability or recurrent subluxation.


CONCLUSION OF LAW

1.  The criteria for a rating of 30 percent for Osgood-Schlatter disease of the right tibia have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.20, 4.21, 4.27, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5256-5262 (2014).

2.  The criteria for a separate 10 percent rating for right knee lateral instability and/or current subluxation have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.71, 4.71a, DC 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard May 2009 letter satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service private and VA treatment records have also been obtained.

The record reveals that the Veteran receives Social Security Administration (SSA) benefits on behalf of his minor son; the Veteran has been employed throughout the course of the appeal and there is no indication that he has applied for SSA benefits on his own behalf.  As these SSA records do not address the Veteran or his knee disability, they are not relevant to the instant claim and need not be obtained.  See Golz v. Shinseki, 590 F.3d. 1317 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).

The Veteran was provided VA medical examinations in April 2009, May 2009, and September 2010.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.


II. Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's knee disability is currently rated by analogy under the diagnostic codes for an unlisted orthopedic disability and impairment of the tibia and fibula.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.

Limitation of leg flexion that is limited to 30 degrees warrants a 20 percent rating while limitation to 15 degrees is rated as a maximum 30 percent disabling.  38 C.F.R. § 4.71a, DC 5260.

Limitation of leg extension warrants a 15 percent rating when limited to 20 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees and a maximum 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

For rating purposes, normal range of motion in a knee joint is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The VA General Counsel has held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Knee impairment with recurrent subluxation (partial dislocation) or lateral instability warrants a 10 percent rating if it is slight, a 20 percent rating if it is moderate and a maximum 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257.

Malunion of the tibia and fibula with a moderate knee disability warrants a 20 percent rating and such malunion with a marked knee disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion that requires a brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, DC 5262.

Knee ankylosis at favorable degree in full extension or in slight flexion between zero degrees and 10 degrees warrants a 30 percent rating.  Knee ankylosis in flexion between 10 and 20 degrees warrants a 40 percent rating while such ankylosis in flexion between 20 and 45 degrees warrants a 50 percent rating.  Extremely unfavorable knee ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent rating.  38 C.F.R. § 4.71a, DC 5256.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a 10 rating is warranted for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Factual Background

In a March 2009 VA treatment note, the Veteran was fitted for a hinged knee brace.

An April 2009 VA magnetic resonance imaging (MRI) scan found a grade 2 tear of the anterior horn of the lateral meniscus with superior surfacing.  The menisci, anterior cruciate ligament (ACL), posterior cruciate ligament (PCL), medial collateral ligament (MCL) and lateral collateral ligament (LCL) complex appeared to be intact.

An April 2009 private Functional Capacity Evaluation reflected the Veteran's reports of right knee grinding and pressure with sharp pain behind the kneecap.  He rated this constant pain as "7-8/10."  Numbness or tingling were denied.  The use of a hinged knee brace was noted.  Physical examination found crepitus in the right knee.  Flexion was to 125 degrees and extension was to zero degrees.  His gait was mildly antalgic with decreased stride length and a weight-bearing stance on the right side.  Right knee reflexes were "2" and ankle reflexes were "1."  There was grade 1 laxity in the right ACL and "0" laxity in the PCL, MCL and LCL.  Patellar mobility was mildly excessive in all directions.  The examiner opined that while the Veteran had full right knee range of motion, he demonstrated weakness in the right lower extremity, grade 1 laxity in the right ACL and mildly excessive patellar hypermobility.

An April 2009 VA treatment note indicated that right knee range of motion was from zero degrees to 110 degrees.  Physical examination was positive for lateral patella tracking and quadriceps atrophy.  McMurray's sign was positive.

A May 2009 VA orthopedic examination reflected the Veteran's reports of progressively worsening right knee pain, weakness, stiffness, instability, swelling and tenderness.  He experienced daily flare-ups of his right knee symptoms that lasted for one to two days and which were precipitated by prolonged standing or walking with excessive weight or running.  He was able to stand for 15 to 30 minutes and unable to walk more than a few yards.  Frequent, but intermittent, use of a knee brace was reported.  Physical examination found tenderness of the popliteal fossa and lateral knee and a prominent tibial tuberosity that was consistent with Osgood-Schlatter disease.  Subpatellar tenderness with patellar hypermobility and lateral apprehension was found.  Examination was negative for crepitation, masses behind the knee, clicks or snaps, grinding or instability.  Flexion was from zero degrees to 80 degrees and extension was to zero degrees.  The examiner noted that there was severe pain on flexion and that repetitive motion was unable to be tested.  His gait was antalgic and he stood with his weight shifted to the left lower extremity.  Following this examination and a review of the Veteran's claims file, diagnoses of right knee internal derangement, patellar hypermobility, distal patellar tendonitis, "old" Osgood-Schlatter disease and chondromalacia patella were made.

An August 2009 VA surgical summary indicated that the Veteran underwent right knee arthroscopy, synovectomy, debridement of a lateral meniscus tear and an open excision of a bony ossicle distal patellar tendon.  Post-operative diagnoses included a right knee lateral meniscus tear, chondromalacia patella and a bony ossicle distal patellar tendon.

A September 2009 VA treatment note indicated that the Veteran ambulated with a cane and had a slight antalgic gait.  Right knee range of motion was from zero degrees to 110 degrees with pain and some crepitus on flexion.  The incision area was slightly tender to palpation and there was slight numbness lateral to the patella tendon.  He was unable to perform straight leg raising.

A November 2009 VA treatment note found that the Veteran's right knee was tender to palpation over the suture site without erythema or exudate.  Right knee range of motion was "stiff" and patellar deep tendon reflexes were "2+."  His gait was described as "limping/steady."

A February 2010 VA treatment note reflected the Veteran's reports of new burning pain in his right knee along the medial joint line after planting his foot and twisting while walking from his dishwasher.  Physical examination found tenderness along the right medial joint line and medial patellar tendon.  Passive range of motion was full but active extension was limited to less than 60 degrees due to pain.  No joint laxity or McMurray's sign were found.  Lower extremity sensation was intact and deep tendon reflexes were "1+."  Gait was abnormal with heavy limping.  An impression of internal derangement of the knee was made.

A September 2010 VA orthopedic examination reflected the Veteran's reports of right knee stiffness, weakness and pain.  Deformities, giving way, instability, dislocation, subluxation, locking episodes, inflammation or flare-ups of joint disease were denied.  He was able to stand for up to one hour and walk for more than one-quarter of a mile.  The use of an assistive device or aid was denied.  Flexion was from zero degrees to 80 degrees and extension was "normal" to zero degrees.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  Gait was antalgic without evidence of abnormal weight bearing.  Sensation in the lower extremities was normal when tested for vibration, position sense, pain, pinprick or light touch.  Muscle tone was normal without atrophy.  Detailed motor testing was "5" for right knee flexion and extension.

In a March 2011 statement, the Veteran and his wife wrote that his knee pain increased following his August 2009 surgery.  He had been prescribed narcotics as a result of this pain but was unable to use them due to random drug testing at his job.  "Most of the time" he comes home from work, lies flat in the bedroom and cries due to pain.

During a March 2011 hearing, the Veteran testified that he began wearing a knee brace in March 2009 and that he did not currently wear it as it had "worn out."  He was unable to use narcotics for pain management as his job required him to carry a firearm.  The nature of his job required certain physical abilities, including being about to run a mile in eight and a half minutes and complete a 40 yard dash in under seven and a half seconds.  The Veteran's wife testified that he experienced stress about his job due to his physical limitations and that his knee swelled and was painful.  He also was not able to play with their children due to his knee symptoms.
Analysis

A rating in excess of 20 percent for the Veteran's right knee disability would require one of the following under the applicable diagnostic codes: 1) malunion of the tibia and fibula with a marked knee disability, 2) extension that was limited to 20 degrees, 3) flexion that was limited to 15 degrees, or 4) knee ankylosis.  

As noted, extension was, at worst, "less than 60 degrees" due to pain in a February 2010 VA treatment note.  Additional loss of motion due to pain, fatigue, weakness or lack of endurance following repetitive extension was not found during this examination, and there is no indication that the Veteran's subjective reports of knee pain caused functional loss sufficient to warrant a higher rating based upon extension.  See 38 C.F.R. § 4.40; DeLuca, supra; Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (pain alone does not constitute functional loss under VA regulations).

Right knee flexion varied greatly during the course of this appeal, ranging from "full" in a February 2010 VA treatment note to 80 degrees in a May 2009 VA examination.  The May 2009 VA examiner further found that severe pain prevented repetitive flexion, effectively finding that flexion was zero degrees.  In addition, the Board finds that the Veteran's and his wife's reports of knee pain are credible and are consistent with the clinical evidence of record.  The Board finds that after resolving any benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), this functional loss warrants a 30 percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5260; Deluca, supra; Mitchell, supra.  This is the maximum rating available for limitation of flexion under the diagnostic code.  

A rating in excess of 30 percent, however, is not warranted for any period during the course of this appeal.  The clinical evidence has demonstrated that the Veteran retained a significant amount of right knee motion and the examinations and treatment records have consistently been negative for ankylosis.  The Veteran has not alleged, and the clinical evidence has not established, nonunion of the tibia and fibula.  In addition, the record was negative for X-ray evidence of right knee arthritis.  38 C.F.R. § 4.71a, DCs 5003, 5256, 5262.

The Veteran reported wearing a knee brace intermittently during the course of this appeal.  An April 2009 Functional Capacity Evaluation found ACL laxity and mild patellar mobility; an April 2009 VA treatment note found McMurray's sign to be positive.  Patellar hypermobility without instability was found in a May 2009 VA examination while a February 2010 VA treatment note found no laxity and McMurray's sign to be negative.  Affording the Veteran all reasonable doubt under the provisions of 38 U.S.C.A. § 5107(b), a separate 10 percent rating based upon slight recurrent subluxation or lateral instability is warranted.  38 C.F.R. § 4.71a, DC 5257.  Nevertheless, a rating in excess of 10 percent is not warranted as the objective evidence establishes that these symptoms were intermittent and the Veteran himself reported only wearing a knee brace intermittently, further suggesting only the intermittent presence of such symptoms.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher rating.  

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, supra.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer, supra.

When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Veteran's right knee disability manifested as described above during the course of the appeal.  These symptoms were contemplated by the rating schedule.  Although the record establishes that the Veteran was not working for several months following his August 2009 right knee surgery, the Board notes that the Veteran has already been granted a temporary total rating based upon surgical convalescence for this period.

The Veteran has alleged that his right knee disability has interfered with his employment as he must take off from work two or three times per month and that he resigned a supervisory position due an inability to perform the required physical demands.  A March 2011 letter from the Veteran's employer, however, indicated that he was absent for three days in January 2011 due to his back disability.  Although the Veteran earned less in his current position than he did in the previous supervisory position, he has remained gainfully employed throughout the appellate period.  Moreover, the currently assigned 30 and 10 percent ratings contemplate some impairment in employment, and there is nothing in the record to indicate that the Veteran's impairment from his knee disability is so extraordinary that it cannot be captured by the schedular rating criteria, which provide for higher ratings, but the Veteran does not meet the criteria for these higher schedular ratings.  Hence, referral for consideration of an extraschedular rating is not warranted.



ORDER

Entitlement to a rating of 30 percent, but no higher, for Osgood-Schlatter disease of the right knee is granted.

A separate rating of 10 percent for right knee lateral instability and/or recurrent subluxation is granted.


REMAND

In August 2012, the RO denied entitlement to TDIU.  Subsequently in August 2012, the Veteran submitted a timely notice of disagreement (NOD).  The RO has not issued a statement of the case (SOC) on that issue.  Where a notice of disagreement has been filed with regard to an issue and an SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue the Veteran a statement of the case with respect to his claim for entitlement to a TDIU, to include notification of the need to timely file a substantive appeal to perfect his appeal on this issue.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


